Citation Nr: 1134785	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  04-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) from an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

In May 2007, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Thereafter, in July 2007, the Board remanded the Veteran's claim for additional development.  Once that development was complete, the Board issued a March 2010 decision denying service connection.  The Veteran then appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  An October 2010 Court Order remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.

The Board acknowledges that the Veteran's claim was initially characterized as service connection for a pleural effusion requiring thoracotomy, decortication, and chest tube placement, claimed as lung surgery secondary to a connective tissue disorder.  However, the Veteran has subsequently submitted numerous lay statements and clinical evidence indicating that the disability at issue is, in fact, rheumatoid disease.  When determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.

As a final introductory matter, the Board observes that in September 2010, while the Veteran's claim was pending before the Court, he submitted a statement requesting an increased rating for his service-connected cervical spine disorder.  The RO acknowledged the Veteran's statement and subsequently afforded him an October 2010 VA examination in support of his increased rating claim.  However, to date it does not appear that this claim has been adjudicated.  

As a claim for an increased rating for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and refers it to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay in this long-pending appeal.  Nevertheless, the Board is constrained by the fact that proper adjudication of the Veteran's claim requires additional development. 

First, the Board notes that in February 2011, following the issuance of the Court Order, the Veteran contacted the Columbia RO and requested that it transfer jurisdiction of his claims file to the RO the Huntington, West Virginia.  In light of that request, which has been transcribed in the Veteran's claims file, the Columbia RO should take appropriate action.

Next, the Board observes that, during the pendency of this appeal, the Veteran has requested a copy of his claims file in order to optimally identify and respond to the evidence at issue in his claim for service connection.  However, as noted by the parties in the Joint Motion for Remand, his written requests in this regard have gone unheeded.  As further noted in the Joint Motion, it is well-established that VA is required to provide a claimant with a copy of his or her claims file upon written request.  See 38 C.F.R. § 1.526(a); see generally Freedom of Information Act, 5 U.S.C.A. § 522(a).  Thus, in accordance with that Joint Motion, the Board finds that, on remand, the AOJ should provide the Veteran with a copy of his complete claims file and allow him sufficient time to respond to the evidence contained therein. 

Finally, the Board recognizes that, after the Columbia RO issued the most recent supplemental statement of the case, the Veteran submitted additional evidence in support of his claim.  That newly submitted lay evidence has not yet been considered by the AOJ.  Nor has the Veteran submitted a waiver of initial AOJ review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2010).  On the contrary, he has expressly requested that the AOJ review that submitted evidence.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the AOJ for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this regard, the Board acknowledges that it has reviewed the newly submitted evidence.  However, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Thus, in view of the Veteran's express request and to ensure that VA has met its duty to assist and fully complied with due process requirements, the Board finds that, on remand, the his claim should be reviewed with consideration of all evidence received since the last AOJ adjudication, including any additional information submitted after the receipt of his claims file.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Transfer jurisdiction of the Veteran's claims file from the Columbia, South Carolina, RO to the Huntington, West Virginia, RO, pursuant to his February 2011 transcribed request.

2.  Next, provide the Veteran with a copy of his entire claims file in response to his written request.  Inform him that he may submit additional evidence in support of his claim.  Allow the appropriate time for response.  

3.  Then, after completing any development deemed appropriate and reviewing all evidence of record, including that submitted since the June 2008 supplemental statement of the case, readjudicate the Veteran's claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of all applicable rating criteria with respect to his rheumatoid disease claim and specifically addresses all pertinent evidence received since the last RO adjudication.  Allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


